Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Joseph Valentino on 02/16/2021.  

Claim 1 is deleted and replaced with; 
1. (Currently Amended)  A method for performing a temporary Toffoli quantum logic gate on two first control qubits and a first target qubit, the method comprising:
	obtaining an ancilla qubit in an A-state;
	computing a logical-AND of the two first control qubits and storing the computed logical-AND in the state of the ancilla qubit, comprising replacing the A-state of the ancilla qubit with the logical-AND of the two first control qubits;
	applying a CNOT quantum logic gate between (i) the ancilla qubit storing the logical-AND of the two first control qubits, and (ii) the target qubit, the ancilla qubit acting as a control qubit for the CNOT quantum logic gate;
	providing the ancilla qubit storing the logical-AND of the two first control qubits as a resource for one or more additional operations;
	uncomputing the logical-AND of the two first control qubits, comprising recovering the A-state of the ancilla qubit by replacing the state of the ancilla qubit storing the computed logical-AND of the two first control qubits with an A-state; and 


Claim 2 is deleted and replaced with; 
2. (Currently Amended)  The method of claim 1, wherein providing the ancilla qubit in the A-state as the resource for one or more additional operations comprises providing the ancilla qubit in the A-state to perform a T gate.

Claim 3 is deleted and replaced with; 
3. (Currently Amended)  The method of claim 1, wherein the method is used to perform a first temporary Toffoli quantum logic gate on the two first control qubits and   the first target qubit, and wherein providing the ancilla qubit in the recovered A-state as the resource for one or more additional operations comprises providing the ancilla qubit in the recovered A-state to perform a second temporary Toffoli quantum logic gate on two second control qubits and a second target qubit.  

Claim 4 is deleted and replaced with; 
4. (Currently Amended)  The method of claim 1, wherein computing the logical-AND of the two first control qubits and uncomputing the logical-AND of the two first control qubits comprises performing six T gates.  

Claim 5 is deleted and replaced with; 
5. (Currently Amended)  The method of claim 1, wherein computing the logical-AND of the two first control qubits and storing the computed logical-AND in the state of the ancilla qubit comprises:
	applying a CNOT gate between the ancilla qubit in the |A> state and a first one  of the two first control qubits;
	applying the Hermitian conjugate of a T gate to the ancilla qubit;
one  of the two first control qubits;
	applying a T gate to the ancilla qubit;
	applying a CNOT gate between the ancilla qubit and the first one  of the two first control qubits;
	applying the Hermitian conjugate of a T gate to the ancilla qubit; and 
	applying a Hadamard gate to the ancilla qubit to store the logical AND of the two first control qubits in the state of the ancilla qubit.  

Claim 6 is deleted and replaced with; 
6. (Currently Amended)  The method of claim 5, further comprising applying a S gate to the ancilla qubit storing the logical-AND of the two first control qubits. 

Claim 7 is deleted and replaced with; 
7. (Currently Amended)  The method of claim 1, wherein recovering the A-state of the ancilla qubit by replacing the state of the ancilla qubit storing the computed logical-AND of the two first control qubits with the A-state comprises:
	applying a Hadamard gate to the ancilla qubit storing the logical-AND of the two first control qubits;
	applying a T gate to the ancilla qubit;
	applying a CNOT gate between the ancilla qubit and a first one  of the two first control qubits;
	applying the Hermitian conjugate of a T gate to the ancilla qubit;
	applying a CNOT gate between the ancilla qubit and a second one  of the two first control qubits;
	applying a T gate to the ancilla qubit; and 
	applying a CNOT gate between the ancilla qubit and the first one  of the two first control qubits to leave the ancilla qubit in the |A> state.  

Claim 9 is deleted and replaced with; 

	a register of qubits comprising two first control qubits, a first target qubit, and an ancilla qubit prepared in an initial state;	a plurality of control lines coupled to the register of qubits;
	a plurality of control circuits coupled to the plurality of control lines; and  
one or more computer-readable devices, including therein instructions that, when executed by one or more processors, cause the quantum computing device to perform operations that include: 
obtaining an ancilla qubit in an A-state;
computing a logical-AND of the two first control qubits and storing the computed logical-AND in the state of the ancilla qubit, comprising replacing the A-state of the ancilla qubit with the logical-AND of the two first control qubits;
applying a CNOT quantum logic gate between (i) the ancilla qubit storing the logical-AND of the two first control qubits, and (ii) the target qubit, the ancilla qubit acting as a control qubit for the CNOT quantum logic gate;
providing the ancilla qubit storing the logical-AND of the two first control qubits as a resource for one or more additional operations;
uncomputing the logical-AND of the two first control qubits, comprising recovering the A-state of the ancilla qubit by replacing the state of the ancilla qubit storing the computed logical-AND of the two first control qubits with an A-state; and 
providing the ancilla qubit in the recovered A-state as a resource for one or more additional operations

Claim 11 is deleted and replaced with; 
11. (Currently Amended)  The method of claim 10, wherein maintaining the ancilla qubit storing the logical-AND of the two controls until the first condition is satisfied comprises providing the ancilla qubit storing the logical-AND of the two control qubits as a resource for one or more additional operations.


12. (Currently Amended)  The method of claim 11, wherein the one or more additional operations comprise operations that would otherwise be conditioned on the two control qubits.  

Claim 13 is deleted and replaced with; 
13. (Currently Amended)  The method of claim 11, wherein erasing the ancilla qubit when the first condition is satisfied comprises erasing the ancilla qubit when the one or more additional operations have been performed.  

Claim 16 is deleted and replaced with; 
16. (Currently Amended)  The method of claim 15, wherein the measure-and-correct process comprises:
	applying a Hadamard quantum logic gate to the ancilla qubit;
	measuring the ancilla qubit to generate a measurement result; and
	in response to determining that the generated measurement result indicates that the two control qubits are both ON, applying a CZ gate. 

Claim 20 is deleted and replaced with; 
20. (Currently Amended)  A quantum computing device comprising:
a register of qubits comprising two control qubits, a target qubit, and an ancilla qubit prepared in an initial state;	a plurality of control lines coupled to the register of qubits;
	a plurality of control circuits coupled to the plurality of control lines; and  
one or more computer-readable devices, including therein instructions that, when executed by one or more processors, cause the quantum computing device to perform operations that include: 
obtaining an ancilla qubit in an A-state;
computing a logical-AND of the two control qubits and storing the computed logical-AND in the state of the ancilla qubit, comprising replacing the A-state of the ancilla qubit with the logical-AND of the two control qubits;
maintaining the ancilla qubit storing the logical-AND of the two controls until a first condition is satisfied; and 
erasing the ancilla qubit when the first condition is satisfied.   


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “obtaining an ancilla qubit in an A-state; computing a logical-AND of the two first control qubits and storing the computed logical-AND in the state of the ancilla qubit, comprising replacing the A-state of the ancilla qubit with the logical-AND of the two first control qubits; applying a CNOT quantum logic gate between (i) the ancilla qubit storing the logical-AND of the two first control qubits, and (ii) the target qubit, the ancilla qubit acting as a control qubit for the CNOT quantum logic gate; providing the ancilla qubit storing the logical-AND of the two first control qubits as a resource for one or more additional operations; uncomputing the logical-AND of the two first control qubits, comprising recovering the A-state of the ancilla qubit by replacing the state of the ancilla qubit storing the computed logical-AND of the two first control qubits with an A-state; and providing the ancilla qubit in the recovered A-state as a resource for one or more additional operations” as required by claims 1 and 9 and “obtaining an ancilla qubit in an A-state; computing a logical-AND of the two control qubits and storing the computed 

Claims 1-20 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS R BAHR/Examiner, Art Unit 2844